DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s amendment filed March 23, 2021. Claims 1-3, 5-8, 10, and 19-30 are pending in the present application.

Allowable Subject Matter
Claims 1-3, 5-8, 10, 19-30 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record fails to teach, in combination with all other limitations:
receiving, by the terminal device, second indication information from the network device, wherein the second indication information indicates at least one of: at least one second modulation and coding scheme threshold or at least one second scheduled resource block quantity threshold determining, by the terminal device, a time domain density of a phase tracking reference signal based on the at least one second modulation and coding scheme threshold and a modulation and coding scheme scheduled by the network device for the terminal device, and/or determining, by the terminal device, a frequency domain density of the phase tracking reference signal based on the at least one second scheduled resource block quantity threshold and a bandwidth scheduled by the network device for the terminal device determining, by the terminal device, a pattern of the phase tracking reference signal based on the time domain density of the phase tracking reference signal and/or the frequency domain density of the phase tracking reference signal; and terminal device, based on the pattern of the phase tracking reference signal, the phase tracking reference signal from the network device.
Independent claim 6 has a similar scope as claim 1 and is allowed for the same reason above.
Dependent claims 2, 3, 5, 7,  8, 10, 19, 20 are allowed as being directly or indirectly dependent of the allowed independent claims.        

Regarding claim 21, prior art of record fails to teach, in combination with all other limitations:
sending, by the network device, second indication information to the terminal device, wherein the second indication information indicates at least one of: at least one second modulation and coding scheme threshold; or at least one second scheduled resource block quantity threshold; determining, by the network device, a time domain density of a phase tracking reference signal based on the at least one second modulation and coding scheme threshold and a modulation and coding scheme scheduled by the network device for the terminal device, and/or determining, by the network device, a frequency domain density of the phase tracking reference signal based on the at least one second scheduled resource block quantity threshold and a bandwidth scheduled by the network device for the terminal device; determining, by the network device, a pattern of the phase tracking reference signal based on the time domain density of the phase tracking reference signal and/or the frequency domain density of the phase tracking reference signal; and sending, by the network device, based on the pattern of the phase tracking reference signal, the phase tracking reference signal to the terminal device.
Independent claim 26 has a similar scope as claim 21 and is allowed for the same reason above.
Claims 22-25 and 27-30 are allowed as being directly or indirectly dependent of the allowed independent claims.        



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUOC THAI N VU/Primary Examiner, Art Unit 2642